Citation Nr: 0618271	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  03-05 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1978.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2005 at which time it was determined 
that new and material evidence had been received sufficient 
to reopen the veteran's claim of entitlement to service 
connection for PTSD.  The case was remanded to afford the 
veteran every reasonable opportunity for verification of her 
claimed inservice stressors.  The case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate her claim and has fulfilled its duty to assist 
her in developing such evidence.  

2.  The record contains no credible supporting evidence of an 
inservice stressor.  

3.  The veteran does not have PTSD attributable to 
experiences during active service.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred or 
aggravated by her active service.  38 U.S.C.A. §§ 1131, 
5103(a), 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a) (2005).  

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the Court, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim, and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is  necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

With this in mind, the Board notes that in April 2006, the 
veteran was informed of the aforementioned evidence of a 
"service connection" claim.  Further, she was specifically 
told that if she had any information or evidence that she had 
not previously told VA about or given to VA, and that the 
evidence concerned the level of her disability or when it 
began, she was to tell VA or give VA that evidence as soon as 
possible.  

With regard to the duty to assist her, she and her mother 
presented testimony at a hearing before a decision review 
officer at the Cleveland RO in August 2003.  A transcript of 
the hearing proceedings is of record and has been reviewed.  
Also, she had the opportunity to present testimony on her 
behalf before the undersigned traveling Veterans Law Judge at 
the Cleveland RO in March 2005.  A transcript of that hearing 
proceeding is also of record and has been reviewed.  VA has 
made attempts at verification of her reported stressors by 
contacting the U.S. Army Crime Records Center and the U.S. 
Army and Joint Services Records and Research Center (JSRRC) 
(formerly known as the U.S. Armed Services Center for Unit 
Records Research).  Information provided from those sources 
has been associated with the claims folder.  Additionally, 
the veteran has been accorded psychiatric examinations by VA, 
including one in October 2004 at which time the evaluation 
represented an integration of information gathered during a 
psychosocial interview, review of the claims file, the 
medical records, and psychological testing.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the Board finds the actions taken 
by VA have essentially complied with the various concerns of 
the VCAA.  The Board believes that VA has met its duty to 
notify and assist the veteran in this case, and finds that 
adjudication of the appeal at this time poses no risk or 
prejudice to her.  She has been informed of what is required 
of her and what is required of VA in connection with her 
claim.  The Board notes that all the VCAA essentially 
requires is that the duty to notify is satisfied and that the 
claimant is given the opportunity to submit information and 
evidence in support of her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); See also 38 C.F.R. § 20.1102 
(harmless error).  

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Regulations also provide that service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  

With regard to PTSD, service connection requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that a claimed inservice stressor actually occurred; 
and (3) medical evidence of a link between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

If the veteran did not engage in combat with the enemy, and 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
incurrence of the claimed stressor, and her testimony must be 
corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
veteran's testimony regarding noncombat stressors.  
Duran v. Brown, 6 Vet. App. 283 (1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis

The Board has thoroughly all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  See Gonzalez v. West, 218 
F. 3d, 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997, cert denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Based on a longitudinal review of evidence of record, the 
Board finds that preponderance of the evidence is against the 
claim.  The Board acknowledges the medical evidence of record 
includes varying psychiatric diagnoses over the years 
following service, including PTSD.  However, there is no 
credible supporting evidence that the claimed stressful 
incidents occurred.  

In various communications of record, the veteran has 
essentially described three different inservice stressors.  
These include (1) her being the victim of a date-rape; (2) 
the shooting death of a fellow female soldier at [redacted] 
[redacted], Missouri, the aftermath of which she witnessed; and (3) 
her reaction and being informed that a fellow soldier had 
been killed by another soldier while stationed at [redacted] 
[redacted].  Evidence of record includes statements from 
fellow soldiers and her mother and friends to the combined 
effect that she described some of the claimed inservice 
incidents to them.  

The pertinent medical evidence of record includes the report 
of a psychiatric evaluation of the veteran at a community 
mental health center in November 1994.  The veteran gave a 
history of chronic depression that had gone on for more than 
two years, apparently having begun in childhood.  The 
depression was characterized by symptoms of depressed mood, 
low self-esteem, increased appetite, hyperinsomnia, and low 
energy and fatigue.  Also, she reported panic attacks 
characterized by frequent, spontaneous attacks of shortness 
of breath, sweating, trembling, palpitations, numbness, 
chills, hot flashes, and a fear of going crazy or doing 
something uncontrolled.  She also gave a history of having 
been traumatized physically by her father (physical abuse, 
not sexual abuse) and by boyfriends.  

She also referred to having witnessed two shootings while in 
the military.  She noted these were shootings of friends of 
hers.  She also reported recurrent and distressing, intrusive 
recollections of the beatings, had nightmares several times a 
week of being beaten, had times during the day when she 
suddenly felt or acted as though she were being beaten or 
about to be beaten, had intense psychological distress and 
exposure to events that symbolized or resembled beatings.  
Notation was also made of avoidance, feelings of detachment, 
irritability, outbursts of anger, hypervigilance, and 
exaggerated startle response.  She was given Axis I diagnosis 
of dysthymia, PTSD, and panic disorder with mild agoraphobia.  

Additional evidence includes the report of a February 1998 
statement from two professional counselors and a psychiatrist 
at a private behavioral health facility.  They indicated the 
veteran had been diagnosed with bipolar disorder with 
psychotic features.  They indicated she reported chronic 
anxiety, depression, and easy provocation by others.  

A VA psychiatrist examined the veteran in November 2002.  She 
stated the veteran had been a patient for the past two years 
and was receiving treatment for bipolar disorder and PTSD.  
It was noted that over the past six months the veteran had 
reported a worsening of her PTSD symptoms stemming from a 
traumatic incident incurred during service when her best 
friend whose name she provided was shot to death.  The 
psychiatrist reported that the veteran had a history of 
having taken great pride in her vocational duties in the 
military, but after the experience of having her "friend 
getting shot in front of her showed marked deterioration in 
her overall level of functioning..."  It was the 
psychiatrist's opinion that the veteran had experienced a 
severe decline in her psychosocial and functional functioning 
stemming from her PTSD which began in the military.  The 
comorbid condition of bipolar disorder further complicated 
the PTSD.  

Of record is a September 2004 communication from the JSRRC.  
It was reported that the available U.S. Army Casualty 
Database information verified that Staff Sergeant [redacted]
[redacted] died as a result of a homicide by small arms fire on 
August [redacted], 1977.  Additionally, a Specialist 5 [redacted]
[redacted], died "nonhostile from wounds/injuries" on 
February [redacted], 1976.  The research was coordinated with the 
U.S. Army Crime Records Center.  They were able to verify 
from the U.S. Army Criminal Investigation Command Report of 
Investigation [redacted] that on August [redacted], 1977, at 
[redacted], Missouri, Staff Sergeant [redacted] was shot 
in the neck by another soldier who then shot himself once in 
the stomach.  Both individuals were assigned to Company D, 
5th Battalion, 2nd Brigade.  No records regarding the death 
of Ms. [redacted] were provided.  

A decision review officer indicated in November 2004 that 
records obtained from Ms. [redacted] claims folder revealed 
that she died in an automobile accident on February [redacted], 1976, 
in Ozark, Alabama, while she was assigned to the Army 
Research Institute Field Unit at Fort Rucker, Alabama.  

The memorandum from the decision review officer reflected 
that the veteran reported as stressors the death of [redacted] 
"[redacted]" and Sergeant [redacted].  Both incidents 
reportedly occurred at [redacted], Missouri.  She 
recalled that Sergeant [redacted] was shot and killed by a 
supply clerk in the summer of 1977 (it was noted the veteran 
also had given the year as 1976).  Although she did not 
observe this murder, she indicated he was her friend, and she 
stated they had gone to dinner the night before his death.  
As for Ms. [redacted], the veteran stated she was shot and killed 
by a man while talking to a friend and this man.  She 
indicated that she witnessed the shooting, and the shooter 
looked at her after he shot [redacted] and could have killed her 
as well.  At a hearing in August 2003 she testified that the 
killer shot another individual while running from the 
barracks and then shot himself.  She also stated that while 
at [redacted], she went on a date with an individual 
on March 1976 and the individual tried to assault her in a 
car.  She fought him off and got away from the car.  He took 
off and left her to walk out of the hills alone.  She 
indicated she never formally reported that incident.  

As noted above, the JSRRC confirmed that Sergeant [redacted] was 
shot and killed by another serviceman on August [redacted], 1977, at 
[redacted].  However, the JSRRC was not able to verify 
any other homicide as having occurred at [redacted].  
It was noted that the death of Private [redacted] was 
verified as having taken place on February [redacted], 1976, in a 
motor vehicle accident in Alabama.  

With regard to verification, the decision review officer 
indicated that as the evidence supported the veteran's 
account, the death of Sergeant [redacted] on August [redacted], 1977, was 
considered verified.  However, it was added that no other 
homicide at [redacted] was reported during the time 
frame cited by the veteran.  No other evidence in support of 
the incident which by its nature would be a matter of record 
appears to exist.  Neither the service medical or the service 
personnel records related any change in conduct or behavior 
by the veteran during the time frame in question.  The only 
[redacted] reported as having been killed was the [redacted] 
[redacted] who died in a motor vehicle accident in February 1976 
in Alabama, not in Missouri.  

Additional pertinent medical evidence includes the report of 
an examination by a VA psychologist in October 2004.  The 
claims file was reviewed by the examiner.  Psychological 
testing and a psychosocial interview were also conducted.  
The veteran again referred to three specific stressful 
incidents in service, those being the attempted rape by a 
fellow serviceman, her distress at the murder of a friend, 
and her witnessing the murder of Ms. [redacted].  She related 
that with regard to the death of Ms. [redacted], the veteran 
recalled having heard two people laughing in the hallway.  
When she opened the door to enter the hallway, she "saw my 
friend [redacted] and a man, he had a gun.  He shot her in the 
head, she fell and there was blood everywhere.  He turned to 
look at me with his cold eyes.  He lifted the gun and pointed 
it at me, but turned and walked away."  The examiner was 
aware of the memo from the JSRRC that did not document the 
murder of Ms. [redacted].  The examiner stated that "while [the 
veteran] reports symptoms consistent with a DSM-IV diagnosis 
of post-traumatic stress disorder as due to an unverified 
stressor and that therefore cannot be connected to her 
military service without mere speculation."  The examiner 
noted that it appeared that the veteran had multiple mental 
disorders.  

VA thereafter made an another attempt to verify whether any 
female soldier died at [redacted], Missouri, in 1976 
or 1977 from a gunshot wound.  

In a July 2005 communication, the Deputy Director of the 
Crime Records Center of the U.S. Army Criminal Investigation 
Command at Fort Belvoir, Virginia, failed to verify or 
corroborate the stressor statement provided by the veteran 
regarding the death of her friend.  There was a supplement 
report to a military police report dated in May 1976 
reflecting that one individual was shot by another with a 
pistol after an apparent argument that took place in a 
housing development outside [redacted].  The subject's 
name was completely different from that given by the veteran.  

Accordingly, based on the record and the applicable law the 
Board concludes that the veteran does not have PTSD as a 
result of verifiable stressors sustained in service.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  The 
record show that VA has made several attempts to help the 
veteran corroborate her reported traumatic incidents.  
Despite several attempts by VA to corroborate the veteran's 
reported stressors, available sources have not been able to 
confirm the reported death of [redacted]at [redacted]
[redacted].  What has been verified is the death of a [redacted] 
in February 1976 while assigned to Fort Rucker, Alabama, not 
[redacted], of injuries sustained in a motor vehicle 
accident in Alabama, not Missouri.  The Board notes that the 
veteran's distress at hearing of a friend's death is 
something that would cause sadness in almost anyone and is 
not automatically indicative of PTSD.  As for the reported 
attempted rape by another soldier, there is no corroboration 
of that incident in the evidence of record.  Accordingly, 
there are no confirmed stressors of records of which to base 
the diagnosis of PTSD.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


